PER CURIAM:
This case presents just one issue: whether benefits paid plaintiff-appellant John E. Beesmer under New York State’s Volunteer Firemen’s Benefit Law are benefits “under a workmen's compensation law or plan of ... a State” within the meaning of the applicable offset provision of the Social Security Act in effect in 1975 when Beesmer became disabled, Pub.L. No. 89-97, § 335, 79 Stat. 286, 406 (1965) (amended 1981). The district court answered this question in the affirmative. The judgment of the district court is affirmed substantially for the reasons stated in the Report-Recommendation of Magistrate Ralph W. Smith, Jr., dated December 12, 1984, and the Order of Judge Neal P. McCurn, dated February 9, 1984.